Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 1 of 50 Page ID #:2823



      1    Joel A. Kauth, CA Bar No. 186544
           E-mail: joel.kauth@kppb.com
      2    Mark Yeh, CA Bar No. 307181
           E-mail: mark.yeh@kppb.com
      3    KPPB LLP
      4    2190 S. Towne Centre Place, Suite 300
           Anaheim, CA 92806
      5    PH: (949) 852-0000
           Fax: (949) 852-0004
      6
      7    Attorneys for Plaintiffs Steve Neville,
           Substructure Support, Inc., and
      8    TDP Support, Inc.
      9                          UNITED STATES DISTRICT COURT
     10                        CENTRAL DISTRICT OF CALIFORNIA
     11                                 SOUTHERN DIVISION
     12
     13    STEVE NEVILLE, SUBSTRUCTURE               Case No. 5:17-cv-02507-AG (AGRx)
     14    SUPPORT, INC., and TDP SUPPORT,           PLAINTIFFS’ STATEMENT OF
                                                     GENUINE DISPUTES IN
     15    INC.,                                     SUPPORT OF ITS OPPOSITION
     16                 Plaintiffs,                  TO DEFENDANTS’ MOTION
                                                     FOR SUMMARY JUDGMENT
     17            v.
                                                     Hon. Andrew J. Guilford
     18    FOUNDATION CONSTRUCTORS,
                                                     RONALD REAGAN FEDERAL BUILDING
     19    INC. and FOUNDATION PILE, INC.            AND UNITED STATES COURTHOUSE
     20                 Defendants.                  411 WEST 4TH STREET
                                                     SANTA ANA, CA 92701-4516
     21
                                                     Date: August 19, 2019
     22                                              Time: 10:00 AM
                                                     Place: Courtroom 10D
     23
     24
     25
     26
     27
     28

KPPB LLP
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 2 of 50 Page ID #:2824



      1          Plaintiffs STEVE NEVILLE (“Neville”), SUBSTRUCTURE SUPPORT,
      2    INC. (“Substructure”), and TDP SUPPORT, INC. (“TDP”) (collectively,
      3    “Plaintiffs”) hereby identify Plaintiffs’ genuine disputes of material fact in support
      4    of their opposition to defendant FOUNDATION CONSTRUCTORS, INC.’S
      5    (“FCI”) and FOUNDATION PILE, INC.’S (“FPI”) (collectively, “Foundation” or
      6    “Defendants”) Notice of Motion and Motion for Summary Judgment, or, in the
      7    Alternative, Summary Adjudication of Issues. Dkt. Nos. 51 through 51-6, 52
      8    through 52-4, and 57 through 57-27.
      9
     10                               Defendants’ Material Facts
     11
     12    Issue 1 – On Sale Bar Date
     13
     14             Defendants’ Material Fact              Plaintiffs’ Response and Support
     15     1. Plaintiffs received a provisional         The ‘236 patent claims priority to
     16     patent date of March 2, 2005 for the         provisional application No. 60/657,857,
     17     '236 patent,                                 which has a filing date of March 2,
     18     Supporting Evidence:                         2005.
     19     Declaration of Mark J. Rice ("Rice           Support:
     20     Decl.") ¶1, 2, 3, and Ex. 1, 2 U.S.          Dkt. No. 1-1 at 1.
     21     Patent No. '236.
     22     Plaintiff Steve Neville admitted to          Steve Neville installed between 70 and
     23     driving more than 80 production piles        80 production piles for the Benchmark
     24     plus indicator piles using the subject       Builders project.
     25     later patented pile tip under patent         Support:
     26     ‘236, on the Benchmark warehouse in          Dkt. No. 57-1 at 36-44 (45:9-53:23),
     27     Culver City between May-December             52-62 (Depo Exhibit 105), and 46-51
     28     2003:                                        (Depo Exhibit 45);

KPPB LLP    STATEMENT OF DISPUTES ISO PL.’S OPP.     1
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 3 of 50 Page ID #:2825



      1            Defendants’ Material Fact              Plaintiffs’ Response and Support
      2    plate?                                       Yeh Decl., Exh. A, Neville Depo, Vol.
      3    Q: What was the size of that job, the        1, 54:5-8;
      4    number of piles for Benchmark?               Yeh Decl., Exh. D, Neville Depo, Vol.
      5    A. Ultimately, I think it was, I'm going     3, 533:8-534:12.
      6    to say, between 70 and 80.
      7    ....
      8    Q. So this is a letter, Exhibit 105, or a
      9    series of documents we obtained from
     10    the city files over at the City of Culver
     11    City, you know, department of Los
     12    Angeles, with respect to the Mesmer
     13    Avenue project, which was the
     14    Benchmark project. You recognize that
     15    as part of the Benchmark projects?
     16    A. Yes.
     17    Q. And this letter is dated October 2,
     18    2003.
     19    A. Yes.
     20    Q. And you recall that the letter was
     21    part of approval of installation for
     22    production piling on that project, the 80
     23    production piles, correct?
     24    A. Yes.
     25    Q. And those were paid for, to
     26    Substructure by Benchmark, correct?
     27    A. Yes.
     28    Steve Neville Deposition (“Neville

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.     2
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 4 of 50 Page ID #:2826



      1          Defendants’ Material Fact                Plaintiffs’ Response and Support
      2    Depo”), at 45:9-53:23, 54:5-8 and 533:
      3    8- 524:12, and Depo Ex. 105, and 45.
      4    Mark J. Rice Declaration (“Rice
      5    Dec.”), ¶ 4, Ex. 4.
      6    2. On October 2, 2003, following             Steve Neville received approval for use
      7    testing of pile tips at the Benchmark        of an experimental pile system
      8    facility project, Plaintiffs received        (depicted in the Los Angeles
      9    approval for use of the pile tips for        Department of Building and Safety
     10    construction of the Benchmark facility       (“LADBS”) letter) for construction of
     11    from the City of Los Angeles.                the Benchmark facility from the City of
     12    Supporting Evidence:                         Los Angeles on October 2, 2003.
     13    Neville Depo at 48:14-49:20; 535:19-         Support:
     14    536:14, and 537:2-15 and Depo                Dkt. No. 57-1 at 38-40 (47:20-49:20);
     15    Exhibits 77 and 105 and Depo Exhibits 46-51.
     16    45 and 105. Rice Dec. ¶ 5, Ex. 5
     17    3. The City of Los Angeles’ October 2,       Support:
     18    2003 approval for use of the pile tips       Dkt. No. 57-1 at 52-62 (Depo Exhibit
     19    on the Benchmark project, included           105), 46-51 (Depo Exhibit 45).
     20    two diagrams of the pile tips drawn and
     21    provided by Plaintiff Neville to the
     22    City of Los Angeles, depicting the pile
     23    tips to be installed.
     24    Q. So this is a letter, Exhibit 105, or a
     25    series of documents we obtained from
     26    the city files over at the City of Culver
     27    City, you know, department of Los
     28    Angeles, with respect to the Mesmer

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.     3
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 5 of 50 Page ID #:2827



      1          Defendants’ Material Fact                 Plaintiffs’ Response and Support
      2    Avenue project, which was the
      3    Benchmark project. You recognize that
      4    as part of the Benchmark project.
      5    A. Yes...
      6    Q. And the drawings were produced to
      7    me by the city -- or it was in their files.
      8    If you look at this shaded drawing here,
      9    do you recognize that drawing?
     10    A. I do recognize that drawing.
     11    Q. Okay. And by the way, this letter
     12    corresponds to the Exhibit 45; I just
     13    didn't previously have the -- you had
     14    produced the letter, but you didn't
     15    produce the drawings. And it was
     16    Exhibit 45. And let me see what I'm
     17    trying to find here. So is this a drawing
     18    that, to the best of your knowledge,
     19    Wesley Dial drew up?
     20    A. It is not.
     21    Q. Did you draw this letter up?
     22    A. I did.
     23    Supporting Evidence,
     24    Neville Depo at 533:88-534:12 and
     25    Depo Ex. 45 and 105 at Rice Dec., ¶ 4,
     26    Ex. 4.
     27    4. The pile tip diagrams attached to the      The figures from the October 2, 2003
     28    October 2, 2003 City of Los Angeles           LADBS letter are similar to the figures

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.    4
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 6 of 50 Page ID #:2828



      1          Defendants’ Material Fact                Plaintiffs’ Response and Support
      2    letter approving the pile tips for use on    submitted in the provisional application
      3    the Benchmark project, are admitted by No. 60/657,857.
      4    Neville to be identical to those he later    Support:
      5    filed with USPTO in his provisional          Dkt. No. 57-1, 48-50 (48:14-50:11);
      6    patent application dated March 2, 2005. Dkt. No. 57-2 at 4-5 (535:19-536:14), 6
      7    Supporting Evidence:                         (537:2-15); 52-62 (Depo Exhibit 105),
      8    Q: Was this a 12.75 inch pile?               46-51 (Depo Exhibit 45);
      9    A. Yes.                                      Dkt. No. 57-2 at 18-55 (Depo Exhibit
     10    Q. It was close to what I ended up           77).
     11    filing for the patent on what was
     12    ultimately used.
     13    Q. When you say "closed to it," it had a
     14    flat plate?
     15    A. Yes.
     16    Q. It had cutter teeth or teeth coming
     17    out of the bottom of the plate?
     18    A. Yes.
     19    Q. It had helicals around the tapered
     20    section below the tubular pile?
     21    A. So, as I mentioned, there was some
     22    variations of it initially. And we arrived
     23    at a configuration that was ultimately
     24    installed on the project.
     25    Q. I'm just trying to get this--so how
     26    many variations did you have on this
     27    project of the tip?
     28    A. That we actually tested? Or

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.     5
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 7 of 50 Page ID #:2829



      1          Defendants’ Material Fact               Plaintiffs’ Response and Support
      2    installed.
      3    Q. Let's just go with installed, then
      4    we'll do both.
      5    A. There was one variation that we
      6    installed ultimately.
      7    Q. What variation was installed?
      8    A. Basically what you described.
      9    Q. The one close to the --
     10    A. Yes.
     11    Q. --one in the patent?
     12    A. Yes. That's correct.
     13    ...
     14    Q. Okay. And this is essentially the
     15    same drawing that is submitted with
     16    your initial patent application in March
     17    2005?
     18    A. I'm not sure if it is exactly the same-
     19    -
     20    Q. Okay.
     21    A.--that I submitted in 2005.
     22    Q. Okay. And then this drawing --not
     23    the next page but the page afterwards.
     24    Let's see, several pages in. I'm sorry.
     25    Go towards this drawing that shows
     26    "conical pile tip shop drawing." That
     27    shows the side view.
     28    A. Yes...

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.      6
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 8 of 50 Page ID #:2830



      1          Defendants’ Material Fact               Plaintiffs’ Response and Support
      2    Q. Just bear with me. I've got too many
      3    of these. Now, I want you to compare -
      4    -this is the patent application I believe I
      5    asked you and Mr. Dial about. It was
      6    marked as -- well, it's marked Exhibit
      7    77 to Mr. Dial. I'm not sure we got to
      8    it. This is Figure 4 in the original patent
      9    application.
     10    A. Okay.
     11    Q. Okay
     12    A. Sure enough.
     13    Q. Okay. So when I look at this, other
     14    than the words "Conical Pile Tip-Shop
     15    Drawing" and the architect's little
     16    insignia, I - - and you're adding
     17    numbers, the configuration and
     18    depiction of the actual shop drawing
     19    diagram of the pile tip is identical?
     20    A. Yes, I would agree.
     21    Q. And then it's identical to the shop
     22    drawing at Exhibit 105. And then let's
     23    go -- let's see. Okay, Exhibit 5. Let's
     24    compare Exhibit 5 within Exhibit --
     25    Exhibit 5 --or diagram, Figure 5 in the
     26    patent, which is the deposition Exhibit
     27    77, and compare that with hand-drawn
     28    drawing at Exhibit 105, submitted to

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.      7
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 9 of 50 Page ID #:2831



      1          Defendants’ Material Fact              Plaintiffs’ Response and Support
      2    the City of Los Angeles. Do you agree
      3    that--other than at the bottom here and
      4    the patent we have Figure number 5
      5    and on the drawing to the city; it has
      6    conical pile tips and descriptions --that
      7    the diagram is the same diagram?
      8    A. I would agree.
      9    Q. Okay. And literally one is a copy of
     10    the other, correct?
     11    A. I think so.
     12    ...
     13    Q. Exhibit 105, which is what was
     14    submitted to the City of Los Angeles
     15    and for which they approved your use
     16    of this pile tip, when we look at the
     17    shaded hand-drawn drawing that you
     18    drew for the submission to the City of
     19    Los Angeles as part of Exhibit 105,
     20    you've copied the same drawing and
     21    included it in the patent application as
     22    Figure 5, correct?
     23    Mr. Yeh: Objection. Asked and
     24    answered. You can answer
     25    A. Tell me what you're asking. Is it the
     26    same?
     27    Q. Is it the same?
     28    A. I would say they're virtually the

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.     8
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 10 of 50 Page ID #:2832



      1            Defendants’ Material Fact             Plaintiffs’ Response and Support
      2    same.
      3    Neville Depo at p.48:14-49:20; 535:19-
      4    536:14, and 537:2-15 and Depo
      5    Exhibits 77 and 105 at Rice Dec., ¶ 5,
      6    Ex. 5.
      7    5. Plaintiffs admitted that they were       Steve Neville installed between 70 and
      8    paid by mid-December 2003 for               80 production piles for the Benchmark
      9    installation of the 80 production piles     Builders project, for which they were
     10    and pile tips installed in and before       paid.
     11    December 2003 on that project.
     12    Supporting Evidence:                        Evidence does not support claimed
     13    Neville Depo at 533:17-20. Rice Dec..,      date, and there is no page 533 of
     14    ¶ 4, Ex. 4.                                 Neville transcript in Ex. 4.
     15
     16                                                Support:
     17                                                Dkt. No. 57-1 at 36-44 (45:9-53:23),
     18                                                52-62 (Depo Exhibit 105), and 46-51
     19                                                (Depo Exhibit 45);
     20                                                Yeh Decl., Exh. A, Neville Depo Vol.
     21                                                1, 54:5-8;
     22                                                Yeh Decl., Exh. B, Neville Depo, Vol.
     23                                                3, 533:8-534:12.
     24    6. Plaintiff Steven Neville admitted that The figures from the October 2, 2003
     25    the August 1, 2003 shop drawing             LADBS letter are similar to the figures
     26    submitted to the City of Los Angeles        submitted in the provisional application
     27    for the Benchmark project was               No. 60/657,857.
     28    identical to the drawings on the 2005       Support:

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.    9
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 11 of 50 Page ID #:2833



      1          Defendants’ Material Fact                 Plaintiffs’ Response and Support
      2    patent application.                           Dkt. No. 57-1 at 39-41 (48:14-50:11),
      3    Q. Now, I want you to compare --this          52-62 (Depo Exhibit 105), and 46-51
      4    is the patent application I believe I         (Depo Exhibit 45);
      5    asked you and Mr. Dial about. It was          Dkt. No. 57-2 at 4-5 (535:19-536:14), 6
      6    marked as --well, it's marked Exhibit         (537:2-15), 18-55 (Depo Exhibit 77).
      7    77 to Mr. Dial. I'm not sure we got to
      8    it. This is Figure 4 in the original patent
      9    application.
     10    A. Okay.
     11    Q. Okay.
     12    A. Sure enough.
     13    Q. Okay. So when I look at this, other
     14    than the words "Conical Pile Tip -
     15    Shop Drawing" and the architect's little
     16    insignia, I --and you're adding
     17    numbers, the configuration and
     18    depiction of the actual shop drawing
     19    diagram of the pile tip is identical?
     20    A. Yes, I would agree.
     21    Q. And then it's identical to the shop
     22    drawing at Exhibit 105. And then let's
     23    go to --let's see. Okay, Exhibit 5. Let's
     24    compare Exhibit 5 within Exhibit --
     25    Exhibit 5 - -or diagram, Figure 5 in the
     26    patent, which is the deposition Exhibit
     27    77, and compare that with the hand-
     28    drawn drawing on Exhibit 105,

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.    10
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 12 of 50 Page ID #:2834



      1          Defendants’ Material Fact                  Plaintiffs’ Response and Support
      2    submitted to the City of Los Angeles.
      3    Do you agree that -- other than at the
      4    bottom here and the patent we have
      5    Figure number 5 and on the drawing to
      6    the city; it has conical pile tips and
      7    descriptions - -that the diagram is the
      8    same diagram?
      9    A. I would agree.
     10    Q. Okay. And literally one is a copy of
     11    the other, correct.
     12    A. I think so.
     13    Supporting Evidence
     14    Rice Decl., ¶5, Ex. 5, Neville depo p.
     15    534:10-535:11, Ex.45, 105.
     16
     17    7. Plaintiff Substructures Support,            Wesley Dial stated that a drawing that
     18    Inc.’s employee and Responsible                was given to Hammer & Steel was
     19    Managing Officer (“RMO”), Wesley               similar to the pile tip used on the
     20    Dial, admitted that the pile tips later        Benchmark Builders project.
     21    manufactured in 2004 by Hammer &               Support:
     22    Steel were substantially identical to          Dkt. No. 57-3 at 5-6 (29:17-p.30:11),
     23    those used on the Benchmark project:           17-18 (Depo Exhibit 40).
     24    Q. Okay. Let's take a look at Exhibit
     25    40. This was a drawing that Hammer &
     26    Steel produced. It's a two-page exhibit.
     27    I'm going to put a paper clip to
     28    reassemble it. Did you have a hand in

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.      11
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 13 of 50 Page ID #:2835



      1            Defendants’ Material Fact                Plaintiffs’ Response and Support
      2    doing any of the drawings or any of the
      3    patents?
      4    A. No.
      5    Q. Do you recognize this drawing that
      6    was produced by Hammer & Steel?
      7    A. Yes.
      8    Q. Is that the manufactured pile tip?
      9    A. The one for?
     10    Q. For Fourth Street?
     11    A. Yes.
     12    Q. And that was based upon the
     13    successful tip used for the production
     14    piling at the Benchmark project.
     15    Correct?
     16    A. Yes.
     17    Q. And so it was similar in look?
     18    A. Yes.
     19    Dial depo at p.29:17-p.30:11 and Depo
     20    Exhibit 40, at Rice Dec., ¶7, and Ex. 7.
     21    8. Plaintiff Steve Neville also admitted       Steve Neville agreed that pile tips used
     22    that the pile tips later manufactured by       on the 555 Fourth Street project were
     23    Hammer & Steel in 2004 were                    “of the configuration that is depicted in
     24    substantially the same as the pile tips        the patent application” and were “close
     25    installed at the Benchmark project in          to what was used on the Benchmark
     26    2003.                                          project.
     27    Q. Okay… tell me if you remember               Support:
     28    seeing that report that's Exhibit 21 in        Yeh Decl., Exh. A, Neville Depo Vol

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.      12
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 14 of 50 Page ID #:2836



      1          Defendants’ Material Fact                 Plaintiffs’ Response and Support
      2    and around late June 2004?                    1, 61:10-24; 63:9-64:15;
      3    A. Yes. I do.                                 Yeh Decl., Exh. D, Tata Depo, Depo
      4    Q. Okay. And so the pile tip that was         Exhibit 21;
      5    used on the project was of the                Dkt. No. 57-2 at 18-55 (Depo Exhibit
      6    configuration that is depicted in the         77).
      7    patent application?
      8    A. Yes.
      9    Q. And it's close to what was used on
     10    the Benchmark project?
     11    A. It is close.
     12    Supporting Evidence:
     13    Neville Depo at 61: 10-24, at Rice Dec.
     14    ¶ 6. Ex. 6.
     15    9. The Pile Tips and piles for the            The production pile tips installed in the
     16    installation of the foundation at the         Benchmark Builders project complied
     17    Benchmark Project in 2003 needed to           with the drawings Steve Neville
     18    comply with the shop drawings                 submitted in an August 1, 2003 letter to
     19    provided by Plaintiff Steve Neville in        the City of Los Angeles (i.e., LADBS).
     20    an August 1, 2003 report from                 Support:
     21    Plaintiffs to the City of Los Angeles,        Yeh Decl., Exh. B, Neville Depo, Vol.
     22    which the City of Los Angeles                 3, 533:8-16;
     23    approved by its October 2, 2003 letter.       Dkt. No. 57-1 at 52-62 (Depo Exhibit
     24    Supporting Evidence:                          105), and 46-51 (Depo Exhibit 45).
     25    Neville Depo, 533:8-16, and Depo Ex.
     26    105, at Rice Dec, ¶ 4, and Ex.4; Byrl
     27    Williams Declaration, ¶10.
     28    10. The 80 production piles and pile          The installation of 70 to 80 production

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.     13
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 15 of 50 Page ID #:2837



      1           Defendants’ Material Fact              Plaintiffs’ Response and Support
      2    tips installed by Neville in 2003 at the    piles for the Benchmark Builders
      3    Benchmark project, after City of Los        project was an experimental use.
      4    Angeles’s October 2, 2003 approval,         Support:
      5    was not experimental use but a              Dkt. No. 57-1 at 38-44 (47:5-53:19),
      6    commercial use and sale.                    52-62 (Depo Exhibit 105), and 46-51
      7    Supporting Evidence:                        (Depo Exhibit 45);
      8    Neville Depo, 48:16-19 at Rice Dec, ¶       Yeh Decl., Exh. A, Neville Depo, Vol.
      9    4, and Ex.4; Neville Depo at 48:14-         1, 55:23-65:10, 87:1-16, Depo Exhibit
     10    49:20; 535:19- 536:14, and 537:2-15         42, 46;
     11    and Depo Exhibits 77 and 105 and            Yeh Decl., Exh. D, Tata Depo, Depo
     12    Depo Exhibits 45 and 105, at Rice Dec. Exhibit 8, 21;
     13    ¶ 5, Ex. 5 Byrl Williams Declaration,       Yeh Decl., Exh. C, Dial Depo, 61:24-
     14    ¶10.                                        62:7;
     15                                                Neville Decl. ¶¶ 6-11;
     16                                                Neville Decl., Exh.’s A, B, C.
     17    11. Neville’s later testing of the same-    Denied. Plaintiffs cannot tell what is
     18    looking pile tip after having Hammer & specifically referenced by “Neville’s
     19    Steel manufacture them, was to show         later testing of the same-looking pile
     20    public agencies their value, as             tip after having Hammer & Steel
     21    marketing and did not involve new           manufacture them.”
     22    experimentation with the shape of the       Plaintiffs experimented with multiple
     23    subject pile tip which remained the         pile tip, adapter, and driver tool designs
     24    same; Plaintiffs have not modified their and continued to test said designs after
     25    design and diagrams since the               the Benchmark Builders project. The
     26    Benchmark project.                          testing at Playa Vista and Fourth Street
     27    Williams Dec., Ex. 10.                      was not of tips manufactured by
     28                                                Hammer & Steel.

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.   14
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 16 of 50 Page ID #:2838



      1          Defendants’ Material Fact               Plaintiffs’ Response and Support
      2                                                Support:
      3                                                Dkt. No. 57-1 at 38-44 (47:5-53:19),
      4                                                52-62 (Depo Exhibit 105), and 46-51
      5                                                (Depo Exhibit 45);
      6                                                Yeh Decl., Exh. A, Neville Depo Vol
      7                                                1, 55:23-65:10, 87:1-16, Depo Exhibit
      8                                                42, 46;
      9                                                Yeh Decl., Exh. D, Tata Depo, Depo
     10                                                Exhibit 8, 21;
     11                                                Yeh Decl., Exh. C, Dial Depo, 61:24-
     12                                                62:7;
     13                                                Neville Decl. ¶¶ 6-28;
     14                                                Neville Decl., Exh.’s A, B, C.
     15
     16    Issue 2 – Estoppel
     17
     18          Defendants’ Material Fact               Plaintiffs’ Response and Support
     19    12. As of August 12, 2009, the patent       Agree, however, rejections from the
     20    examiner had rejected the patent            Patent Office are usually expected.
     21    application that later became the ‘236      Support:
     22    patent, a total of three times, including   File History of Application No.
     23    final rejections, for either                11/367,768, lodged with the Court in
     24    indefiniteness, lack of novelty, or         accordance with S.P.R. 3.5.3.
     25    obviousness, or both.
     26    Supporting Evidence:
     27    August 28, 2009 letter from Mark J.
     28    Rice, Esq. to Gabriel Fitch, Esq. at

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.   15
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 17 of 50 Page ID #:2839



      1          Defendants’ Material Fact                Plaintiffs’ Response and Support
      2    Rice Decl. ¶ 14, Ex. 14.__Patent
      3    Rejection letter, November 24, 2009, at
      4    Rice Dec. ¶29, and Ex. 29.
      5    See Patent Claim History filed with the
      6    Court.
      7    13. On August 9, 2009, the patent            The letter was dated August 12, 2009.
      8    attorney for Plaintiff Steve Neville,        The “Cease & Desist” portions were
      9    Gabriel Fitch, wrote a Cease & Desist        regarding “making false
     10    letter to Foundation Constructors, Inc.      representations concerning
     11    with respect to pile tips Foundation was Substructure pile products and from
     12    also having manufactured by Hammer           using the term “Torque Down Pile.”
     13    & Steel.                                     Because no patent had issued at the
     14    Supporting evidence:                         time, there was no cease and desist
     15    August 9, 2009 letter from Gabriel           portion regarding patent rights, but
     16    Fitch, Esq. to Peter Brandl, Rice Dec.       instead “Substructure therefore
     17    ¶13, Ex. 13.                                 requests that you stop making, using
     18                                                 and selling these strikingly similar pile
     19                                                 products.”
     20                                                 Support:
     21                                                 Dkt. No. 57-10 at 2-3;
     22                                                 Dkt. No. 57, ¶ 13 (Declaration of Mark
     23                                                 Rice (“Rice Decl.”)).
     24    14. In response to Gabriel Fitch’s           Agree.
     25    August 12, 2009 Cease & Desist letter
     26    to Foundation Constructors, Inc, its
     27    counsel Mark Rice wrote a response,
     28    dated August 28, 2009.

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.    16
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 18 of 50 Page ID #:2840



      1            Defendants’ Material Fact             Plaintiffs’ Response and Support
      2    Supporting Evidence:
      3    August 28, 2009 letter
      4    Rice Dec., ¶14, Ex. 14.
      5    15. As of the August 12, 2009 Fitch         Agree.
      6    Cease & Desist letter to Foundation
      7    Constructors, in 2008 and 2009
      8    Foundation had ordered 1000 of its pile
      9    tips from Hammer & Steel.
     10    Q: Exhibit 19. I just made a group
     11    exhibit of Foundation's file that
     12    includes Hammer & Steel invoices for
     13    the 1,000 tips. And I probably have
     14    yours somewhere else. Primarily, I'm
     15    interested in the pricing and the
     16    quantity. Looking at the third page,
     17    there's a date, November 23, 2008. I
     18    can't quite read the invoice number,
     19    BPO 6-01680. It's Bates stamped
     20    Foundation0005. Do you recognize this
     21    as one of the invoices for the thousand
     22    tips?
     23    A. It looks like it.
     24    Q. And so unit price was $221,
     25    approximately?
     26    A. Yes.
     27    Supporting Evidence:
     28    Tata Depo at 113:17-114:5, Depo

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.   17
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 19 of 50 Page ID #:2841



      1          Defendants’ Material Fact                  Plaintiffs’ Response and Support
      2    Exhibit 19 at Rice Decl. ¶ 8, Ex. 8.
      3    16. After receipt of the August 12,            Agree based on documents Plaintiffs
      4    2009 Fitch Cease & Desist letter,              have seen to date that no further tips
      5    Foundation no longer ordered any               were ordered from Hammer & Steel;
      6    further of the subject tips, known as          no evidence with respect to “made
      7    EDTTEX-1 or “Chinese Tips” made                further by anyone.”
      8    further by anyone.
      9    Q. Okay. And then - - so that's 350 plus Evidentiary Support is incorrect, as Ex.
     10    150, that's 500. And then the last one is 11 is not the Tata deposition.
     11    Bates stamped FCI-0011, and it's dated
     12    May 20th, 2009. And again, the price
     13    is $221 per tip, and it adds up to the
     14    prior tips billed and paid on the prior
     15    invoices, and then it shows the quantity
     16    of 500 was shipped to Foundation. Do
     17    you recognize this invoice?
     18    A. Yes.
     19    Q. And so this is consistent with your
     20    recall of 1,000 tips?
     21    A. Correct
     22    Q. And those are the times when they
     23    were sold and delivered in 2008 in
     24    December, and then again May 2009.
     25    Correct.
     26    A. That would be the case.
     27    Supporting evidence:
     28    Tata Depo at p. 114:21-115:9, Rice

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.      18
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 20 of 50 Page ID #:2842



      1          Defendants’ Material Fact                  Plaintiffs’ Response and Support
      2    Decl. ¶ 11, Ex. 11
      3    17. In arranging for the manufacture of        Dispute as to 2004 date. Although
      4    both the Neville pile tips starting in         Daraius Tata believed defendants’ pile
      5    2004 and the Foundation “Chinese               tips and plaintiffs’ pile tips looked
      6    tips” starting in 2008, Hammer &               different, he admits he was not a patent
      7    Steel’s lead salesperson, Daraius Tata,        attorney and did not know if it violated
      8    did not believe tips were Foundation’s         the patent or not. He also admits that
      9    Chinese tips infringed on any patent           he did not read plaintiffs’ patent.
     10    claim or application of Neville, and           Support:
     11    would not have taken the order from            Dkt. No. 57-4 at 5-6 (22:13-23:13);
     12    Foundation had he thought the                  Yeh Decl., Exh. D, Tata Depo, 177:13-
     13    Foundation tips were infringing on             178:13.
     14    Neville’s tips.
     15    Q. And. I take it by your process in the
     16    order, you didn't think there was going
     17    to be any conflict between Mr.
     18    Neville's patent application, and
     19    became a patent, and what Foundation
     20    was asking you to manufacture?
     21    A. I did not.
     22    Q. And why, if you can tell me, what
     23    specific about the two tips were, in
     24    your mind, different?
     25    A. Well, they looked different, There
     26    are a lot of companies that have full
     27    displacement piles. They all looked
     28    similar but different. I'm not a patent

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.      19
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 21 of 50 Page ID #:2843



      1          Defendants’ Material Fact                Plaintiffs’ Response and Support
      2    attorney, but to me, they looked
      3    different. And so I didn't know if it
      4    violated the patent or not.
      5    Q. But if you thought it did, you
      6    wouldn't have gone ahead and
      7    manufactured - -
      8    A. No. I probably would not have.
      9    Tata Depo 22:13-23:5, at Rice Dec. ¶
     10    8, and Ex.8.
     11    18. Foundation did not receive another       Dispute.
     12    Cease & Desist letter, or other written      Yeh Decl., Exh. E, Oct. 1 email and
     13    demand from Plaintiffs, until being          regular mail.
     14    served with the within complaint filed
     15    December 18, 2017.
     16    Supporting Evidence:
     17    Rice Dec. ¶ 15.
     18    19. This Complaint against Foundation        Plaintiffs filed two cases, this one and
     19    is filed one week after the same             No. 2:17-cv-08929-AG (AGRx).
     20    Plaintiffs here filed a companion patent
     21    infringement case against Magco,
     22    Neville’s former Joint Venture partner,
     23    on December 12, 2011, before this
     24    court, entitled “Neville et al v.
     25    Aldridge, et al, USDC Central District,
     26    #Case No. 2:17-cv-08929-AG (AGRx).
     27    Request for Judicial Notice.
     28    20. At the time of the filing the patent     Agree. Company name is Substructure
KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.    20
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 22 of 50 Page ID #:2844



      1          Defendants’ Material Fact                Plaintiffs’ Response and Support
      2    infringement suit against Magco and          Support, Inc.
      3    others on December 12, 2011 against
      4    Aldridge et al, Magco, its owners Mike
      5    and Holly Maggio, and Steve Neville
      6    and his company Substructures Support
      7    were involved in a dispute over their
      8    joint venture, pending in Alameda
      9    County Superior Court, Action
     10    No.RG13-687945 in which Mr. Neville
     11    testified that Substructures was
     12    struggling financially and which
     13    became part of the Court’s Statement
     14    of Decision.
     15    Supporting evidence:
     16    Neville Depo 581:19 – 582:17, and
     17    depo Ex. 104, Rice Dec. ¶, 17. Ex. 17.
     18    21. Foundation Constructors’ personnel Agree, regarding issuance of patentand
     19    applied for in 2011 an obtained in May, purported coverage, except that Patent
     20    2014 the EDTTEX 2 or “wedding                No. 10,190,280 is a continuation-in-
     21    cake” or “stepped” pile tip, patent          part.
     22    #8,727,668 issued May 20,                    Support:
     23    2014(Application 2/1/2012), and              Dkt. No. 57-13 at 1.
     24    continuation patent 10,190,280, issued
     25    January 29, 2019 (Application 5/20/14),      In the United States, oppositions are
     26    to which Plaintiffs filed no opposition,     trademark proceedings, so it is unclear
     27    and which correspond to Foundation’s         what procedure Defendants are
     28    pile tips, EDTTEX 2 and EDTTEX 3.            referring to. Plaintiffs file no request

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.    21
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 23 of 50 Page ID #:2845



      1          Defendants’ Material Fact                Plaintiffs’ Response and Support
      2    Williams Dec., ¶¶ 6(B), 6(C), at p. 12-      for post-grant review. Further question
      3    13; Rice Dec. ¶ 15, Ex. 15, 16.              the evidentiary support by Mr.
      4                                                 Williams as he was unable to discuss
      5                                                 the patents at the Foundation 30(b)(6)
      6                                                 deposition.
      7    22. The long, 8 plus year silence by         Dispute. Further correspondence was
      8    Plaintiffs after the Fitch August 12,        exchanged between defendants and
      9    2019 Cease & Desist demand, until            plaintiffs on September 4, 2009, and
     10    filing this suit December 18, 2011, and      October 1, 2009. Additionally, the
     11    given Foundation’s response August           ‘236 patent (the first earliest issued
     12    28, 2019, a reasonable person would          patent-in-suit) did not issue until March
     13    conclude that Plaintiffs had abandoned       29, 2011, the ‘708 patent did not issue
     14    their claim of infringement.                 until March 15, 2016, and the ‘362
     15    Rice Dec., ¶16, 15.                          patent did not issue until March 7,
     16                                                 2017.
     17                                                 Furthermore, this is a matter of
     18                                                 standing and other issues of law.
     19                                                 Support:
     20                                                 Dkt. No. 1-1 at 1, 1-2 at 1, and 1-3 at 1.
     21
     22                                                 A reasonable person would not
     23                                                 conclude that failure to enforce a
     24                                                 pending patent application signified an
     25                                                 abandonment of a claim of
     26                                                 infringement, because no enforcement
     27                                                 action was ripe, and there is no claim
     28                                                 of “infringement” based on a pending

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.    22
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 24 of 50 Page ID #:2846



      1          Defendants’ Material Fact               Plaintiffs’ Response and Support
      2                                                patent application, and thus there is no
      3                                                claim to abandon.
      4
      5    Issue 3 - TO THE EXTENT THE INFRINGEMENT CLAIM IS LIMITED
      6    TO THE CHINESE TIPS, ALL BUT 40 PILE TIPS THAT COST $221 PER
      7    TIP IN 2009, ARE TIME BARRED UNDER 35 USC 286’s 6-YEAR
      8    STATUTE OF LIMITATION ON DAMAGES.
      9
     10          Defendants’ Material Fact               Plaintiffs’ Response and Support
     11    23. Of the 1000 EDTTEX 1 or Chinese Dispute. Mr. Williams testified that an
     12    tips made by Hammer & Steel for             additional 102 tips were used in
     13    Foundation in 2008-2009, at $221/per        February 2012. In addition, there is no
     14    pile tip, only 40 of those tips were        record for approximately 127 of the
     15    installed on or after December 18,          1000 tips.
     16    2011, i.e. within the 6 years before this
     17    suit was filed.                             Williams Depo 217:4-218:12; Williams
     18    35 USC 286                                  Dec., ¶11
     19    Williams Dec., ¶11.
     20
     21    Issue 4 – Invalidity
     22
     23          Defendants’ Material Fact               Plaintiffs’ Response and Support
     24    24. Conically shaped tips with helical      Dispute. Plaintiffs are unable to
     25    flights are common in foundation            evaluate this statement as it is an
     26    construction. They were not novel in        opinion, not a fact. The citations
     27    the '236 patent.                            pointing to the Perko declaration are
     28    Supporting evidence:                        incorrect. Furthermore, defendants do
KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.   23
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 25 of 50 Page ID #:2847



      1          Defendants’ Material Fact                   Plaintiffs’ Response and Support
      2    Patents '814, '319, '962, '372, '025,           not provide any citations as to where
      3    '076, and '447. Declaration of Howard           “conically shaped tips with helical
      4    Perko ¶ 5A, Ex. 2, Report; Williams             flights” exist in the cited references,
      5    Dec. ¶¶4, 5(A)-(I). Patent 236 at Rice          and because plaintiffs cannot evaluate
      6    Declaration, Exhibit 2.                         this statement, plaintiffs disagree.
      7                                                    Furthermore, defendants themselves
      8                                                    offer contradicting statements as to
      9                                                    what is a conical or tapered shape.
     10    25. Claim 4 in the '236 patent mentions Dispute.
     11    a "point shaft extending from the end           Claim 4 states: “The screw pile
     12    plate for helping to center the pile tip        substructure support system of claim 1,
     13    during the installation of the pile. This       further comprising a point shaft
     14    has been known since the granting of            extending form the end plate for
     15    the '814 patent in 1870 to Moseley.             helping to center the pile tip during
     16    Supporting evidence:                            installation of the pile.”
     17    '814 patent. Perko Dec. ¶ 5C, Ex. 2,            Disagree as to the rest as defendants
     18    Report, Williams Dec. ¶¶4, 5(A)-(I).            provide no citation to show where this
     19    Patent 236 at Rice Declaration, Exhibit         claim limitation exists within the
     20    2.                                              Moseley reference, and because
     21                                                    plaintiffs cannot provide an evaluation
     22                                                    of this statement, plaintiffs disagree.
     23                                                    What Defendants likely refer to as a
     24                                                    point shaft is in fact a “pilot P” that “is
     25                                                    passed down first separately from the
     26                                                    pile, on the point of the center-pin to its
     27                                                    correct position and there deposited.
     28                                                    The pile is then sent down by the aid

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.       24
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 26 of 50 Page ID #:2848



      1          Defendants’ Material Fact                Plaintiffs’ Response and Support
      2                                                 of, and over the center-pin, until the
      3                                                 orifice o in its lower end passes the
      4                                                 handle or shank Q of the pilot….”
      5                                                 D.E. 51-6 at 75. What that means is
      6                                                 that in Moseley, the “pile” is hollow,
      7                                                 and is dropped down over the “handle
      8                                                 or shank Q of the pilot.”
      9                                                 Support:
     10                                                 Dkt. No. 1-1, claim 4; D.E. 51-6 at 75.
     11    26. Claim 20 in the '236 patent              Dispute.
     12    mentions tapering the pile shaft from a      Defendants have not provided a copy
     13    greater to smaller diameter. This has        of the D’Appolonia reference in either
     14    been known for over 50 years.                their invalidity contentions or as an
     15    Supporting evidence:                         exhibit their motion for summary
     16    US Patent 6,468,003 and E.                   judgment, and thus plaintiffs are unable
     17    D'Appolonia, Journal of Soil                 to evaluate this reference. Because it
     18    Mechanics and Foundations Division,          was not provided in Defendants
     19    1963, Vol. 89, Issue 6, pg. 57-80.           invalidity contentions pursuant to
     20    Perko Dec. ¶ 5E, Ex. 5; Williams Dec.        S.P.R. 2.5.1, Defendants should not be
     21    ¶¶4, 5(A)-(I). Patent 236 at Rice            allowed to rely on this reference.
     22    Declaration, Exhibit 2.                      Defendants do not provide a citation as
     23                                                 to where “tapering the pile shaft form
     24                                                 greater to smaller diameter” is
     25                                                 disclosed in U.S. Patent No. 6,468,003,
     26                                                 and therefore plaintiffs disagree
     27                                                 because plaintiffs are unable to
     28                                                 evaluate this argument.

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.    25
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 27 of 50 Page ID #:2849



      1          Defendants’ Material Fact                Plaintiffs’ Response and Support
      2    27. Claims 22 and 23 of the '236 patent Claim 22 of the ‘236 patent recites:
      3    mention protrusions from the end/flat        “The screw pile substructure support
      4    plate. Departing from a substantially        system of claim 19, wherein the end
      5    flat plate termination by adding             plate comprises at least one protrusion
      6    protrusions to a shaped pile tip is          extending in a direction away from the
      7    preceded by prior art .                      shaped pile tip.”
      8    Supporting Evidence:                         Claim 23 of the ‘236 patent recites:
      9    US Patents 3,016,117, 4,623,025,             “The screw pile substructure support
     10    6,033,153, 6,47,445, and 7,429,148 and system of claim 22, wherein a base of
     11    European Patent 0228138. Perko Dec.          the at least one protrusion is disposed
     12    ¶ 5F, Ex. 2, Report; Williams Dec. ¶¶4, approximately at a center of the end
     13    5(A)-(I). Patent 236 at Rice                 plate.”
     14    Declaration, Exhibit 2.                      Disagree to the remainder of this
     15                                                 statement as it misstates the claim
     16                                                 language and is conclusory.
     17                                                 Defendants cite generally to the entire
     18                                                 patent reference and have not shown
     19                                                 specifically where claims 22 and 23 are
     20                                                 shown in these references, and because
     21                                                 plaintiffs cannot evaluate this portion
     22                                                 of the statement, plaintiffs disagree.
     23
     24                                                 Defendants did not provide the
     25                                                 following references in their invalidity
     26                                                 contentions pursuant to S.P.R. 2.5.1,
     27                                                 and therefore, Defendants should not
     28                                                 be allowed to rely on these references:

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.    26
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 28 of 50 Page ID #:2850



      1          Defendants’ Material Fact                 Plaintiffs’ Response and Support
      2                                                  3,016,117;
      3                                                  6,033,153;
      4                                                  6,47,445
      5
      6                                                  Support:
      7                                                  Dkt. No. 1-1, claims 22 and 23.
      8    28. Claim 1 of Plaintiffs' '708 patent        Dispute.
      9    describes a tapered tip with helical          The relevant portions of claim 1 of the
     10    flights. These are common in                  ‘708 patent recite: “a tapered portion
     11    foundation construction and well-             comprising a first end having a first
     12    established prior art.                        diameter and a second end having a
     13    Supporting evidence:                          second diameter, wherein the first
     14    US Patents 108,814; 2,234,907;                diameter is greater than the second
     15    2,603,319. Perko Dec. ¶ 6A, Ex. 6,            diameter and about equal to the
     16    Williams Dec. ¶¶4, 5(A)-(I). Patent           diameter of the tubular pile, and
     17    236 at Rice Declaration, Exhibit 2.           wherein the first end is attached to the
     18                                                  tubular pile; a first helical flight
     19                                                  attached to and extending along an
     20                                                  exterior surface of the tapered portion.”
     21                                                  Plaintiffs are unable to evaluate this
     22                                                  statement as it is an opinion, not a fact.
     23                                                  Defendants have not shown specifically
     24                                                  where “a tapered tip with helical
     25                                                  flights” is disclosed in their cited
     26                                                  references, and therefore plaintiffs
     27                                                  disagree because they cannot evaluate
     28                                                  this statement.

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.     27
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 29 of 50 Page ID #:2851



      1          Defendants’ Material Fact               Plaintiffs’ Response and Support
      2                                                Dispute that what is described in Claim
      3                                                1 is “common in foundation
      4                                                construction and well-established prior
      5                                                art” as this claim was issued by the
      6                                                U.S. Patent Office and is presumed
      7                                                valid, making it novel and nonobvious.
      8                                                Support: Dkt. No. 1-2, claim 1.
      9    29. Claims 26-28 combined with Claim Dispute.
     10    1 in the '708 patent describe a shaped      The statement is compound,
     11    pile tip. They are preceded by prior art    referencing 4 different claims. Claims
     12    US patents.                                 1 and 26-28 of the ‘708 patent do not
     13    Supporting Evidence:                        claim “a shaped pile tip.” Defendants
     14    art US patents 3,016,117, 4,623,025,        have not shown specifically where “a
     15    6,033,152, 7,429.148. Perko. Dec. ¶ 6c, shaped pile tip” is disclosed in their
     16    Ex. 8. Patent 236 at Rice Declaration,      cited references, and therefore
     17    Exhibit 2.                                  plaintiffs disagree because they cannot
     18                                                evaluate this statement.
     19
     20                                                Further, Defendants did not provide the
     21                                                following references in their invalidity
     22                                                contentions pursuant to S.P.R. 2.5.1,
     23                                                and therefore, Defendants should not
     24                                                be allowed to rely on these references:
     25                                                3,016,117;
     26                                                Further evidentiary objection that cited
     27                                                `236 patent in Rice declaration does not
     28                                                support content of claims in `236

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.   28
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 30 of 50 Page ID #:2852



      1          Defendants’ Material Fact                 Plaintiffs’ Response and Support
      2                                                  patent.
      3    30. Claim 29 of the '708 patent covers a Dispute.
      4    screw pile substructure support system. Claim 19 of the ‘236 patent is not a
      5    It appears to be a duplication of Claim       duplication of claim 29 of the ‘708
      6    19 from SSI's '236 patent. The                patent, and there are other claim
      7    difference is the presentation order and      elements besides the ones defendants
      8    the addition of a helix on the lower          have listed. Furthermore, claim 29 of
      9    cylindrical section. Including helical        the ‘708 patent does not claim “a lower
     10    elements on a shaft section below a           cylindrical section,” “helical elements,”
     11    conical transition is demonstrated in         “shaft section,” or “conical transition.”
     12    prior art US Patents 6,412,235 and            Defendants have not shown specifically
     13    7,494,299. A similar tip is also shown        where “a shaped pile tip” is disclosed in
     14    in European Patent Application                their cited references, and therefore
     15    EP0588143 A1, STAWBAG. Patent                 plaintiffs disagree because they cannot
     16    236 at Rice Declaration, Exhibit 2.           evaluate this statement.
     17    Supporting Evidence:                          Further, Defendants did not provide the
     18    US Patents 6,412,235 and 7,494,299.           following references in their invalidity
     19    Perko Dec. ¶ 6d, Ex. 2 to Perko Dec           contentions pursuant to S.P.R. 2.5.1,
     20                                                  and therefore, Defendants should not
     21                                                  be allowed to rely on these references:
     22                                                  6,412,235;
     23                                                  7,494,299
     24
     25    31. After several rejections by the           Steve Neville submitted a response to a
     26    patent examiner, in order to have the         Final Rejection on April 14, 2009,
     27    patent allowed Plaintiffs had to agree to amending claim 1 of the Application
     28    a limitation that the end plate was “an       No. 11/367,768 (the ‘236 patent) to

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.     29
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 31 of 50 Page ID #:2853



      1          Defendants’ Material Fact                 Plaintiffs’ Response and Support
      2    end plate, having a substantially flat        include the limitation “an end plate
      3    surface disposed perpendicular to the         disposed at the first end of the pile tip,
      4    tubular pile.”                                the end plate having a substantially flat
      5    Supporting Evidence:                          surface disposed perpendicular to the
      6    Patent Claim History, November 24,            centerline of the tubular pile.” The
      7    2009 rejection and December 12, 2009          `236 patent was subsequently allowed.
      8    Amendment, at Rice Dec., Ex’s 29, 30.
      9                                                  Support:
     10                                                  File History of Application No.
     11                                                  11/367,768, lodged with the Court in
     12                                                  accordance with S.P.R. 3.5.3.
     13    A flat end plate or substantially flat end Dispute.
     14    plate described in claims 1, 19, 29, 32       The Court has expressly rejected the
     15    and 33, while the feature that as a           construction of end plate to mean “flat
     16    limitation led to patent allowance, is        end plate” or “substantially flat end
     17    prevalent in prior art beginning with         plate.” Therefore, plaintiffs disagree as
     18    Moseley, 1870, ‘814.                          to the entirety of this paragraph.
     19    Perko Dec., Ex. 2,
     20    Williams Dec., ¶5(F), at p. 10. Patent        Support:
     21    236 at Rice Declaration, Exhibit 2.           Dkt. No. 43 at 9-10.
     22
     23    Issue 5 – NONE OF THE EDTTEX TIPS INFRINGE ON the ‘236, ‘708 or
     24    362 PATENTS
     25
     26          Defendants’ Material Fact                 Plaintiffs’ Response and Support
     27    32. The person at Supplier Hammer &           Although Daraius Tata believed
     28    Steel, Darauis Tata, who arranged for         defendants’ pile tips and plaintiffs’ pile
KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.     30
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 32 of 50 Page ID #:2854



      1            Defendants’ Material Fact             Plaintiffs’ Response and Support
      2    fabrication of both Neville’s ‘236 pile     tips looked different, he admits he was
      3    tip and Foundation’s ED1 or Chinese         not a patent attorney and did not know
      4    tip, testified that they were very          if it violated the patent or not. He also
      5    different and that if he thought the ED     admits that he did not read plaintiffs’
      6    1 infringed, he would have declined the patent.
      7    work.                                       Support:
      8    Tata Depo, Tata Depo 22:2-30:17,            Dkt. No. 57-4 at 5-6 (22:13-23:13);
      9    162:16-21, 180:7-25 and deposition          Yeh Decl., Exh. D, Tata Depo, 177:13-
     10    exhibits 1 and 2, at Rice Dec.,¶8, and      178:13.
     11    Ex. 8.
     12    33. Foundation pile tip ED1 consists of     Defendants have admitted that the
     13    a funnel shape with two blades              EDTTEX pile tips are conical.
     14    spiraling up the surface.                   Defendants have also characterized the
     15    Supporting Evidence                         EDTTEX ED1 system pile tip as
     16    Perko Dec. ¶ 7A, Ex. 2. Williams            having a “funnel shape.”
     17    Dec.,¶4, 6(A)-(F), and Ex.’s 10.
     18                                                Support:
     19                                                Dkt. No. 53-1 at 11:23-13:14, 22:13-
     20                                                23:3.
     21    34. The funnel on ED1 terminates in a       The ED1 pile tip has an end plate at the
     22    conical shaped spade point.                 second pile tip end, and protrusion
     23    Supporting Evidence:                        extending from it.
     24    Perko Dec. ¶ 7B, Ex. 2, Williams
     25    Dec.,¶4, 6(A)-(F), and Ex.’s 10.            Support:
     26                                                Dkt. No. 53-1 at 24:15-23, 18:27-
     27                                                19:14, 15:23-16:1.
     28    35. There is a circular transition piece    Dispute.
KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.   31
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 33 of 50 Page ID #:2855



      1          Defendants’ Material Fact                 Plaintiffs’ Response and Support
      2    between the funnel and spade point that Defendants do not adequately specify
      3    has been rounded or beveled by repeat         the portion of the ED1 that they are
      4    weld passes.                                  attempting to describe. It is not clear if
      5    Supporting Evidence:                          they are attempting to describe the end
      6    Perko Dec. ¶ 7C, Ex. 2, Williams              plate, or the cylindrical porition. The
      7    Dec.,¶4, 6(A)-(F), and Ex.’s 10.              ED1 pile tip has an end plate at the
      8                                                  second pile tip end.
      9
     10                                                  Support:
     11                                                  Dkt. No. 53-1 at 24:15-23, 18:27-
     12                                                  19:14, 15:23-16:1.
     13    36. Foundation pile tips ED2 and ED3          As an initial matter, the ED2 pile tip is
     14    consist of a tapered conical spiral of        not an Accused Product or
     15    varying geometry                              Instrumentality.
     16    Supporting Evidence:                          Defendants have admitted that the
     17    Perko Dec. ¶ 7D, Ex. 2, Williams              EDTTEX pile tips are conical.
     18    Dec.,¶4, 6(A)-(F), and Ex.’s 10.              Defendants have admitted the ED3 has
     19                                                  a conical or tapered shape.
     20
     21                                                  Support:
     22                                                  Dkt. No. 53-1 at 8:22-9:13, 11:23-
     23                                                  13:14, 22:13-23:3.
     24    37. Foundation pile tips ED2 and ED3          As an initial matter, the ED2 pile tip is
     25    have interchangeable protrusions,             not an Accused Product or
     26    plaintiffs' pile tip does not. A spade, a     Instrumentality.
     27    tooth, fishtail, or other protrusion can      The ED3 has an end plate which has a
     28    be attached to the conical nose of            protrusion extending outwardly from

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.     32
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 34 of 50 Page ID #:2856



      1          Defendants’ Material Fact               Plaintiffs’ Response and Support
      2    Foundation pile tips ED2 and ED3.           said end plate. According to
      3    Supporting Evidence:                        Foundation, an interchangeable
      4    Perko Dec. ¶ 7E, Ex. 2, Williams            protrusion is only an ED3 feature.
      5    Dec.,¶4, 6(A)-(F), and Ex.’s 10.
      6                                                Support:
      7                                                Dkt. No. 53-1 at 8:22-9:13, 13:25-
      8                                                14:22;
      9                                                Dkt. No. 55-1 at 8 (47:18-48:16).
     10    38. Foundation Pile Tips ED2 and ED3 As an initial matter, the ED2 pile tip is
     11    are improvements on the prior art of        not an Accused Product or
     12    US Patent 4,623,025 (issued in 1986)        Instrumentality.
     13    (Fundex).                                   It is unclear how products are
     14    Supporting Evidence:                        “improvements” on the prior art, and
     15    Perko Dec. ¶¶ 7D and E, Williams            thus because plaintiffs cannot evaluate
     16    Dec.,¶4, 6(A)-(F), and Ex.’s 10.            this statement, plaintiffs disagree.
     17                                                Furthermore, this calls for a conclusion
     18                                                of law.
     19
     20                                                Support:
     21                                                Dkt. No. 53-1 at 8:22-9:13.
     22    39. Patent '025 featured a fixed            Dispute.
     23    protruding nose and a set of spiraling      The claims of U.S. Patent No.
     24    helical blades arranged along the           4,623,025 speak for themselves (but do
     25    surface of a frusto-conical section.        not contain the language that
     26    Supporting evidence:                        defendants use).
     27    Perko Dec. ¶¶ 7E.
     28                                                Support:

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.   33
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 35 of 50 Page ID #:2857



      1          Defendants’ Material Fact                Plaintiffs’ Response and Support
      2                                                 Dkt. No. 51-6 at 97-106.
      3    40. ED and ED3 improved on the '025          Dispute.
      4    patent by having interchangeable nose        Plaintiffs have no understanding of
      5    and a stepped spiral out shape. These        what the “ED” product is.
      6    differences and improvements led to          It is unclear how products are
      7    the issuing of US Patents 10,190,280         “improvements” on the prior art, and
      8    and 8,727,668.                               furthermore cannot evaluate
      9    Supporting Evidence:                         defendants’ internal patent prosecution
     10    Perko Dec. ¶¶ 7F; Williams Dec.,¶4,          strategy. Because plaintiffs cannot
     11    6(A)-(F), and Ex.’s 10.                      evaluate this statement, plaintiffs
     12                                                 disagree. Furthermore, this calls for a
     13                                                 conclusion of law.
     14
     15                                                 Agree that Defendants claim that ED3
     16                                                 is covered by U.S. Pat. No. 10,190,280.
     17
     18                                                 Support:
     19                                                 Dkt. No. 53-1 at 8:22-9:13.
     20    41. ED 1, ED 2, and ED 3 (and ED 2           Dispute.
     21    M) are all different in claims and           As an initial matter, the ED2 pile tip is
     22    configurations than the ‘236 and ‘708        not an Accused Product or
     23    Neville Patent pile tips so as not to        Instrumentality.
     24    infringe.                                    This statement applies the wrong legal
     25    Perko, para’s 9-11, Perko Report, Ex.        standards, as products cannot have
     26    2, Williams Dec.,¶4, 6(A)-(F) 10, 11,        “claims and configurations” and
     27    and Ex.’s 2, Neville Depo. 116:12 -          infringement is not determined by
     28    117:5, at Rice Dec. ¶ 11, Ex. 11.            comparing infringer’s products to

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.    34
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 36 of 50 Page ID #:2858



      1          Defendants’ Material Fact                  Plaintiffs’ Response and Support
      2                                                   patentee’s products. Plaintiffs contend
      3                                                   that ED1, ED2M and ED3 infringe
      4                                                   multiple claims of the `708 and `236
      5                                                   patents.
      6
      7                                                   Support:
      8                                                   Dkt. No. 53-1 at 8:22-9:13.
      9    42. The claims of novelty and benefit          Dispute.
     10    in the ‘236 and ‘708 patents that the          The asserted “load” benefit is not
     11    pile and pile tip claimed for patent can       claimed in any of the claims of the
     12    accept a load of 1 million-foot pounds         patents-in-suit. Plaintiffs also disagree
     13    in representative soil is incorrect and        as defendants misstate statements from
     14    misleading.                                    the specification. Thus, plaintiffs
     15    Durnal Dec., para’s 3-7.; Perko, para.’s disagree as to the entirety of this
     16    12, 13.                                        statement.
     17
     18                                                   Support: Dkt. No. 1-1, ‘236 patent,
     19                                                   6:12-25.
     20
     21    Issue 6 – AS A MATTER OF LAW NO “LOS PROFITS DAMAGES ARE
     22    SHOWN DUE TO REPEATED LICENSE SUSPENSIONS, AND LACK OF
     23    CAUSATION
     24
     25          Defendants’ Material Fact                  Plaintiffs’ Response and Support
     26    43. Plaintiff SSI was issued a                 Substructure Support, Inc. was issued
     27    corporation contractor's license number corporation contractor’s license
     28    877665 on May 12, 2006. This license           number 877665. The license contained
KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.      35
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 37 of 50 Page ID #:2859



      1          Defendants’ Material Fact                   Plaintiffs’ Response and Support
      2    contained General Engineering                   General Engineering Classification
      3    Classification ("A"). The qualifier for         (“A”). The original qualifying
      4    the license was Terrance Patrick                individual was Terrence Patrick
      5    Cowhey from May 12, 2006 inception              Cowhey.
      6    of license until May 15, 2012.
      7    Supporting Evidence,                            Support:
      8    Declaration of Robert B. Berrigan, ¶3d, Dkt. No. 51-5 at 28.
      9    Ex. 3; Rice Dec. ¶18, Ex. 18, License
     10    Certification; Rice Dec., ¶19, Ex. 19,
     11    Neville Depo 313:21-:7-320:6 and
     12    Depo Ex. 103.
     13    44. Terrence Patrick Cowhey was a               Terrence Cowhey was not a sham
     14    sham RMO under California law                   RMO under California law because he
     15    because he did not perform any                  performed “supervisory and control
     16    supervision and control of the                  activities,” by managing construction
     17    Plaintiffs' construction activities, did        activities for SSI by making technical
     18    not make technical and administrative           and administrative decisions on
     19    decisions and did not check sites for           selected jobs.
     20    proper workmanship.
     21    Q. Okay. And so Mr. Cowhey didn't               Support:
     22    have an office in Substructure's office,        Dkt. No. 57-16 at 2-9 (313:21-320:24);
     23    I take it?                                      Neville Decl., ¶ 46.
     24    A. No.
     25    Q. He didn't do work for Substructures,
     26    I take it?
     27    A. Correct.
     28    Q. He did not supervise jobs?

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.       36
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 38 of 50 Page ID #:2860



      1             Defendants’ Material Fact             Plaintiffs’ Response and Support
      2    A. Correct.
      3    Q. He was basically doing sales work if
      4    he could bring in work to the
      5    company?
      6    A. Initially, he was going to supervise
      7    jobs that he was going to bring in,
      8    claimed he could bring in, but it didn't
      9    ever work out that way.
     10    Q. He never supervised any jobs?
     11    A. He did not. I take that back. He did
     12    one, but only after he was told not to do
     13    it, and he still showed up and got hurt.
     14    Neville Dep. 313:21-10-320:6, at Rice
     15    Dec., ¶ 19, Ex. 19; Berrigan Dec., ¶¶ 6
     16    and 7, Ex. 6; Tata Depo, 108:23-109:9,
     17    at Rice Depo¶20, Ex. 20.
     18    45. Substructure did not have a valid        Dispute.
     19    license from the date of issuance of         Terrence Cowhey was a proper RMO
     20    May 13, 2006 until May 15, 2012              under California law because he
     21    because they lacked a proper qualifier       performed “supervisory and control
     22    or RMO under California law.                 activities,” by managing construction
     23    Supporting Evidence:                         activities for SSI by making technical
     24    California Business and Professions          and administrative decisions on
     25    Code 7068.1 and California Code of           selected jobs.
     26    Regulations, Title 16, Division 8,
     27    Article 2, section 823. Berrigan Dec. ¶¶ Support:
     28    3b, 6.                                       Dkt. No. 57-16 at 2-9 (313:21-320:24);

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.    37
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 39 of 50 Page ID #:2861



      1          Defendants’ Material Fact               Plaintiffs’ Response and Support
      2    Neville Dep. 313:21-10-320:6, at Rice       Neville Decl., ¶ 46.
      3    Dec., ¶ 19, Ex. 19; Berrigan Dec., ¶¶ 6
      4    and 7, Ex. 6; Tata Depo, 108:23-109:9,
      5    at Rice Depo¶20, Ex. 20.
      6    46. Substructure cannot claim lost          Dispute.
      7    profits on the following projects           Terrence Cowhey was not a sham
      8    because they were acting as a               RMO under California law because he
      9    contractor without a license in good        performed “supervisory and control
     10    standing because of a lack of valid         activities,” by managing construction
     11    RMO: Oyster Point Project, Lake             activities for SSI by making technical
     12    Merritt 10th Street Project, SFO            and administrative decisions on
     13    Terminal 1 Project, SFO Terminal 2          selected jobs.
     14    Project, Bernardine Testing Project,
     15    and Bernardine Medical Project.             Support:
     16    Supporting Evidence:                        Dkt. No. 57-16 at 2-9 (313:21-320:24);
     17    California Business and Professions         Neville Decl., ¶ 46.
     18    Code 7031, et seq. Berrigan Dec. ¶¶ 8
     19    and 12.
     20    Neville Dep. 313:21-10-320:6, at Rice
     21    Dec., ¶ 19, Ex. 19; Berrigan Dec., ¶¶ 6
     22    and 7, Ex. 6; Tata Depo, 108:23-109:9,
     23    at Rice Depo¶20, Ex. 20: Durnal Dec.,
     24    para. 12; Williams Dec., para. 9(E).
     25    47. California Law requires that            California Business and Professions
     26    contractor's maintain Worker's              Code Section 7125.2 speaks for itself.
     27    Compensation Insurance to keep their
     28    license active and in good standing.        Support:

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.   38
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 40 of 50 Page ID #:2862



      1          Defendants’ Material Fact                Plaintiffs’ Response and Support
      2    Supporting Evidence:                         California Business and Professions
      3    California Business and Professions          Code Section § 7125.2.
      4    Code Section 7125.2. Berrigan Dec. ¶¶
      5    3c and 9.
      6    48. Neville admitted that Substructure       Dispute as to ending date.
      7    filed for an exemption from August 30, Substructure filed for an exemption
      8    2011 to August 1, 2013 because               from Worker’s Compensation on
      9    Substructure was claiming that had no        August 30, 2011. To the best of
     10    employees during this time period:           plaintiffs’ knowledge, employees were
     11    Q. Okay. Next page on Exhibit 103,           paid by Magco Drilling, Inc. instead.
     12    page 41 of the Bates stamped page is
     13    notice of intent to suspend license. This Support:
     14    is August 1st, 2011, reflecting              Dkt. No. 51-5 at 75-79 (486:19-
     15    expiration of the workers'                   489:16);
     16    compensation insurance policy. And so Neville Decl., ¶¶ 55-57.
     17    do you recall receiving this notice?
     18    A. I don't recall.
     19    Q. Okay. Do you have any reason to
     20    doubt the authenticity of the license
     21    board's subpoenaed file in this matter?
     22    A. I do not.
     23    Q. Okay. And then the next page,
     24    which is on August 30, 2011, Wesley
     25    Dial - - that's his signature at the
     26    bottom next to dated August 30th,
     27    2011. This is Bates stamp 42. Claiming
     28    exemption from workers' compensation

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.    39
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 41 of 50 Page ID #:2863



      1          Defendants’ Material Fact                 Plaintiffs’ Response and Support
      2    for Substructure on account of its not
      3    having any employees.
      4    A. Yes.
      5    Q. Okay. And so was that true, that
      6    there was no employees for
      7    Substructure in August 2011?
      8    Mr. Yeh: Objection. The document
      9    speaks for itself.
     10    Q. No, it doesn't....I'm asking you if
     11    Substructure had any employees in
     12    August 2011.
     13    A. My recollection is that all of our
     14    employees were working for Magco
     15    Drilling at that time.
     16    Q. Okay. So payroll was issued by
     17    Magco.
     18    A. As I recall, yes.
     19    Q. Okay. And then when did that stop?
     20    A. Hmm. Well, it stopped officially - -
     21    or it stopped for sure sometime in
     22    March or early April of 2013.
     23    Neville Dep. p. 486:19-488:1, Depo
     24    Ex. 103, Berrigan Dec. ¶ 10, Ex. 7.
     25    Rice Dec, ¶23, Ex. 23, Neville Depo,
     26    486:18-488:22 and Depo Ex. 103,
     27    49. Substructures claims lost profits on      Substructure Support, Inc. (not
     28    several projects listed on redacted           “Substructures”) provided the contents

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.     40
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 42 of 50 Page ID #:2864



      1          Defendants’ Material Fact                Plaintiffs’ Response and Support
      2    Depo Ex. 50.                                 of Depo Exhibit 50. However, this was
      3    Rice Dec.,¶24, Ex. 24.                       an initial list of projects that was based
      4                                                 on FCI-002805 provided by
      5                                                 defendants, which indicated that “WC”
      6                                                 tip types were only “ED2” products.
      7                                                 Upon discovering that “WC” tip types
      8                                                 listed on FCI-002805 also included
      9                                                 “ED2M” and “ED3” tips, plaintiffs
     10                                                 have since modified their list of
     11                                                 projects.
     12
     13                                                 Support:
     14                                                 Yeh Decl., Exh. M, Williams Depo,
     15                                                 129:12-22, 134:3-9, 138:23-139:6,
     16                                                 Depo Exhibit 146.
     17    50. Substructure cannot claim profits        Dispute.
     18    for the Oyster Point or Lake Merritt
     19    10th Street project if they had any          Support:
     20    employees because their contractor's         Neville Decl., ¶¶ 49-75.
     21    license would be suspended as a matter
     22    of law for lacking Worker's
     23    Compensation Insurance.
     24    Berrigan Dec. ¶ 12.
     25    51. Steve Neville admitted that              Plaintiffs are no longer including the
     26    Substructure was not the lowest bidder       Oyster Point project as part of their lost
     27    on the Oyster Point project.                 profits theory, based on Defendants’
     28    A. Their bid was how much?                   representation that they used ED2 on

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.    41
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 43 of 50 Page ID #:2865



      1          Defendants’ Material Fact               Plaintiffs’ Response and Support
      2    Q. $2,973,000.                              this job.
      3    A. Did you not earlier say it was 1
      4    million something?
      5    Q. No. No. And so it was less than
      6    yours?
      7    A. Seems to be higher.
      8    Q. Is it? 2 million - - you're showing 2
      9    million 977. Theirs is 2 million 973. I
     10    think it's $4,000 less?
     11    A. Yes. You're correct.
     12    Neville Depo 117:7-17. Thomson Dec.
     13    ¶ 3E, Ex. 6; Durnal Dec. ¶4A, Ex. 7.
     14    52. The General Contractor on the           Dispute. Hearsay. Plaintiffs have not
     15    Lake Merritt/10th Street Project stated     had the opportunity to verify the truth
     16    that they were "not comfortable using       of the statements defendants assert, and
     17    them (Substructure), as we had not          therefore disagree.
     18    discussed the project with them
     19    previously”, because SSI was not low,
     20    and only bid a small fraction of the
     21    overall pile work.
     22    Supporting Evidence.
     23    May 6, 2019 e-mail chain between Hal
     24    Stober (Gordon N. Ball Inc.) to Dermot
     25    Fallon. Durnal Dec. . ¶4B, and Durnal
     26    report, Ex. 2; Williams Dec., ¶9(F), and
     27    Report, Ex. 11.
     28    53. Substructure withdrew from the St.      Dispute.

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.   42
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 44 of 50 Page ID #:2866



      1          Defendants’ Material Fact                Plaintiffs’ Response and Support
      2    Bernardine Test Pile and Permanent           Plaintiffs did not withdraw from the
      3    project because of equipment issues          St. Bernardine projects.
      4    whereby its equipment could not access
      5    the pile locations.                          Support:
      6    Williams Dec. ¶9(B), Ex. 11; Rice            Neville Decl., ¶¶ 67-70;
      7    Dec., ¶25, Ex. 25, Neville Depo,             Yeh Decl., Exh. A, Neville Depo, Vol.
      8    192:22-193:6; Rice Dec., ¶26, Ex. 26,        1, 179:1-182:15, 185:12-188:6;
      9    Neville Dep. 182:19-185:22.                  Dkt. No. 57-23 at 2-5.
     10    54. Steve Neville admitted that it is        Dispute. Did not state “very rare.”
     11    very rare for a different contractor to be Misquotes the deposition transcript.
     12    awarded a Production pile program            Steve Neville states that it is “not
     13    after not getting the Test Pile program:     frequent” that the contractor that does
     14    Q. Okay. So notwithstanding - - how          the production pile is a different
     15    frequent does it happen when there's a       contractor.
     16    two-sequence bid, there's a test-pile
     17    program and one contractor does it,          Support:
     18    how frequently is it that the contractor     Dkt. No. 57-22 at 2-3 (192:22-193:6).
     19    that does the production pile is a
     20    different contractor?
     21    A. It's not infrequent.
     22    Q. Because the engineers want to know
     23    that everything's the same; same pile,
     24    same equipment, same people, same
     25    methodology?
     26    A. You can say that.
     27    Neville Dep. 192:22-193:6, Rice Dec.,
     28    ¶25, Ex. 25.

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.    43
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 45 of 50 Page ID #:2867



      1           Defendants’ Material Fact               Plaintiffs’ Response and Support
      2    55. On the 8 projects at issue,              Dispute. Compound. Plaintiffs
      3    Substructure was either not low, or          disagree that there are 8 projects at
      4    non-responsive to the pile                   issue. Plaintiffs disagree as to the
      5    specification, or did not use the            remainder of this statement, as
      6    required bid form, or dropped out            defendants put forth conclusions that
      7    before the final round of bidding.           are speculative, assume facts not in
      8    Williams Dec., para. 9; Durnal Dec.          evidence, and/or not supported by
      9    para’s 8-13.                                 adequate facts.
     10
     11                                                 Support:
     12                                                 Neville Decl., ¶ 75.
     13    56. Steve Neville admitted that              Steve Neville admitted that there were
     14    Substructure did not receive the Family substantial complications between him
     15    Justice Center project because of his        and Magco.
     16    strained relationship with Magco which
     17    led the prime contractor Hensel Phelps       Support:
     18    to inform Neville it was not invited to      Dkt. No. 57-24 at 2-3 (129:3-130:7).
     19    bid:
     20    Q: What did he say about Foundation?
     21    A. Well, ultimately that they were
     22    going to award the job to Foundation.
     23    Q. Did he tell you why they were going
     24    to award the job to Foundation?
     25    A. Yes.
     26    Q. There were substantial
     27    complications between myself and
     28    Magco and them arising from another

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.    44
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 46 of 50 Page ID #:2868



      1            Defendants’ Material Fact             Plaintiffs’ Response and Support
      2    project.
      3    Neville Depo p. 129:23-130:7, at Rice
      4    Dec, ¶27, Ex. 27.
      5    57. Substructure placed their bid on the Plaintiffs are no longer including the
      6    Oyster Point project on November 2,         Oyster Point project as part of their lost
      7    2011.                                       profits theory, based on Defendants’
      8    Supporting Evidence:                        representation that they used ED2 on
      9    Substructure bidsheet. Durnal Dec. ¶        this job.
     10    3B, Ex. 3. Durnal Expert Report.
     11    58. Foundation placed their bid on the      Plaintiffs are no longer including the
     12    Oyster Point Project on March 16,           Oyster Point project as part of their lost
     13    2012.                                       profits theory, based on Defendants’
     14    Supporting Evidence:                        representation that they used ED2 on
     15    Substructure bidsheet. Durnal Dec. ¶        this job.
     16    3B, Ex. 3. Durnal Expert Report.
     17    59. Foundation did not update their bid     Plaintiffs are no longer including the
     18    or participate in the bidding process as    Oyster Point project as part of their lost
     19    Oyster Point project progressed.            profits theory, based on Defendants’
     20    Supporting evidence:                        representation that they used ED2 on
     21    Foundation bidsheet. Durnal Dec. ¶ 3B, this job.
     22    Ex. 3. Durnal Expert Report.
     23    60. Substructure produced their bid for     The information that Defendants assert
     24    the SFO Terminal 1_CRP project on           was obtained from confidential bid
     25    August 17, 2016.                            materials designated ATTORNEY
     26    Supporting evidence:                        EYES ONLY (“AEO”).
     27    Supporting Evidence:                        The only support for this statement
     28    Substructure bidsheet. Durnal Dec. ¶        comes from , defendants’ expert
KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.   45
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 47 of 50 Page ID #:2869



      1          Defendants’ Material Fact                Plaintiffs’ Response and Support
      2    3C, Ex. 4. Durnal Expert Report.             Patrick Durnal. Mr. Durnal was never
      3                                                 properly disclosed in accordance with
      4                                                 the Protective Order, and defendants’
      5                                                 disclosure of this material to Mr.
      6                                                 Durnal was in violation of the
      7                                                 Protective Order. Plaintiffs have
      8                                                 already met and conferred on this issue,
      9                                                 but have not yet had the opportunity to
     10                                                 move to strike Mr. Durnal’s report, and
     11                                                 remove him as an expert, but will
     12                                                 endeavor to do so as soon as possible.
     13    61. Foundation produced their bid for        To the best of plaintiffs’ knowledge,
     14    the SFO Terminal 1_CRP project on            Foundation appears to have submitted
     15    September 1, 2016.                           their bid for the SFO Terminal 1
     16    Supporting Evidence:                         project on August 30, 2016.
     17    Foundation bidsheet. Durnal Dec. ¶ 3C,
     18    Ex. 4.                                       Support:
     19                                                 Yeh Decl., Exh. K, FCI-00540.
     20    62. Substructure failed to use Hensel        The information that Defendants assert
     21    Phelps bid forms when bidding on the         was obtained from confidential bid
     22    SFO Terminal 1_CRP project.                  materials designated ATTORNEY
     23    Supporting Evidence:                         EYES ONLY (“AEO”).
     24    Substructure bidsheet. Durnal Dec. ¶         The only support for this statement
     25    3C, Ex. 4.                                   comes from , defendants’ expert
     26                                                 Patrick Durnal. Mr. Durnal was never
     27                                                 properly disclosed in accordance with
     28                                                 the Protective Order, and defendants’

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.    46
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 48 of 50 Page ID #:2870



      1          Defendants’ Material Fact               Plaintiffs’ Response and Support
      2                                                disclosure of this material to Mr.
      3                                                Durnal was in violation of the
      4                                                Protective Order. As noted above,
      5                                                Plaintiffs will be seeking relief for this
      6                                                improper disclosure.
      7    63. Substructure placed their bid for the The information that Defendants assert
      8    SFO Terminal 2_BAD project on               was obtained from confidential bid
      9    September 15, 2016.                         materials designated ATTORNEY
     10    Supporting evidence:                        EYES ONLY (“AEO”).
     11    Substructure bidsheet. Durnal Dec. ¶        The only support for this statement
     12    3D, Ex. 5.                                  comes from , defendants’ expert
     13                                                Patrick Durnal. Mr. Durnal was never
     14                                                properly disclosed in accordance with
     15                                                the Protective Order, and defendants’
     16                                                disclosure of this material to Mr.
     17                                                Durnal was in violation of the
     18                                                Protective Order. As noted above,
     19                                                Plaintiffs will be seeking relief for this
     20                                                improper disclosure.
     21    64. Foundation placed their bid for the     To the best of plaintiffs’ knowledge,
     22    SFO Terminal 2_BAB project on               Foundation appears to have submitted
     23    October 3, 2016.                            their bid for the SFO Terminal 2
     24    Supporting evidence:                        project on October 3, 2016.
     25    Foundation bidsheet. Durnal Dec. ¶
     26    3D, Ex. 5.                                  Support:
     27                                                Yeh Decl., Exh. K, FCI-00542.
     28    65. Substructure bid on line items #78      Defendants have not included the
KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.   47
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 49 of 50 Page ID #:2871



      1          Defendants’ Material Fact                Plaintiffs’ Response and Support
      2    and 79 for the Lake Merritt/10th Street      expert report of Durnal in this motion,
      3    Project.                                     and furthermore the citations provided
      4    Supporting evidence:                         do not state what defendants assert.
      5    Substructure bidsheets, Expert Report        Substructure Support, Inc. bid to install
      6    of Patrick Durnal, Durnal Dec. ¶4B.          torque down piles.
      7
      8                                                 Support:
      9                                                 Yeh Decl., Exh. L, SS-FDN-005807.
     10    66. Foundation's total for line items        Defendants’ total amount bid to install
     11    #78 and 70 for the Lake Merritt/10th         EDTTEX piles was $$463,448.
     12    Street project was $463,000.
     13    Supporting evidence:                         Support:
     14    Durnal Dec. ¶4B, Ex. 8                       Yeh Decl., Exh. K, FCI-01323.
     15    67. Substructure claims they bid $426K Defendants have not included the
     16    on line items #78 and 79 for the Lake        expert report of Durnal in this motion,
     17    Merritt/10th Street Project.                 and furthermore the citations provided
     18    Supporting evidence:                         do not state what defendants assert.
     19    Durnal Dec. ¶4B, Ex. 8                       Substructure Support, Inc. bid
     20                                                 $426,370 to install torque down piles.
     21
     22                                                 Support:
     23                                                 Yeh Decl., Exh. L, SS-FDN-005807.
     24    68. Foundation was on the St.                Dispute. Defendants have not included
     25    Bernardine Test Pile program because         the expert report of Durnal in this
     26    of their innovative layout of piles:         motion, and furthermore the citations
     27    Supporting evidence:                         provided do not state what defendants
     28    Durnal Dec. ¶4C.                             assert. Furthermore, this is a

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.    48
Case 5:17-cv-02507-AG-AGR Document 60 Filed 07/29/19 Page 50 of 50 Page ID #:2872



      1          Defendants’ Material Fact                Plaintiffs’ Response and Support
      2                                                 conclusory statement of opinion, not a
      3                                                 material fact. As plaintiffs cannot
      4                                                 evaluate this statement, plaintiffs
      5                                                 disagree.
      6
      7
      8                    Plaintiffs’ Additional Disputed Material Facts
      9
     10      Plaintiffs’ Disputed Material Fact                  Supporting Evidence
     11    1. Plaintiffs incorporate by reference
     12       their Proposed Statement of
     13       Uncontroverted Facts and
     14       Conclusions of Law previously
     15       lodged with the Court as D.E. 56-1.
     16
     17
     18    Dated: July 29, 2019                     Respectfully submitted,
     19                                             KPPB LLP
     20                                             By: /s/ Mark Yeh
     21                                                 Joel A. Kauth
     22                                                 Mark Yeh
                                                    Attorneys for Plaintiffs Steve Neville,
     23                                             Substructure Support, Inc., and TDP
     24                                             Support, Inc.

     25
     26
     27
     28

KPPB LLP   STATEMENT OF DISPUTES ISO PL.’S OPP.   49
